                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:20CR247
                                            )
      vs.                                   )
                                            )
STEVEN D. CRAWFORD, and JOI Y.              )                   ORDER
BRADLEY,                                    )
                                            )
                    Defendants.


       This matter is before the court upon Defendant Steven D. Crawford’s Unopposed
Motion to Continue Trial [58]. Counsel need additional time as the parties are attempting
to reach a plea agreement. For good cause shown,

      IT IS ORDERED that Defendant Steven D. Crawford’s Unopposed Motion to
Continue Trial [58] is granted, as follows:

      1. The jury trial now set for June 1, 2021, is continued as to both defendants, to
         August 3, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and August 3, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).


      DATED: May 13, 2021.

                                         BY THE COURT:


                                         s/ Michael D. Nelson
                                         United States Magistrate Judge
